Exhibit 10.7

 

TOMMY HILFIGER U.S.A., INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

Effective January 1, 1998

 

Amended and Restated as of January 1, 2003

 



--------------------------------------------------------------------------------

FOREWORD

 

Effective as of January 1, 1998, Tommy Hilfiger U.S.A., Inc. (the “Company”)
adopted the Tommy Hilfiger U.S.A., Inc. Supplemental Executive Retirement Plan
(the “Plan”). The Plan was amended and restated, effective May 1, 1998, January
1, 1999, January 1, 2001, and most recently, effective as of January 1, 2003.

 

The purpose of the Plan is to provide a select group of management or highly
compensated employees with a supplemental pension pursuant to the terms of the
Plan. It is intended that this Plan will constitute an unfunded arrangement for
purposes of both the Internal Revenue Code of 1986, as amended, and the Employee
Retirement Income Security Act of 1974, as amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I—Definitions

   1

1.1

   Accrued Benefit    1

1.2

   Base Salary    1

1.3

   Cause    1

1.4

   Code    1

1.5

   Company    1

1.6

   ERISA    2

1.7

   Final Average Base Salary    2

1.8

   Participant    2

1.9

   Plan    2

1.10

   Plan Administrator    2

1.11

   Retirement Age    2

1.12

   Years of Service    2

Article II—Participation

   3

2.1

   Eligibility    3

2.2

   No Retention Rights    3

Article III—Benefits Payment

   4

3.1

   Benefits    4

3.2

   Contributions    4

3.3

   Vesting    4

3.4

   Benefit Commencement    4

3.5

   General Provisions    5

Article IV—Administration

   6

4.1

   Named Fiduciary and Plan Administrator    6

4.2

   General Administration    6

4.3

   Participation by Employees of Acquired Employer    6

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Article V—Claims Procedure

   7

5.1

   Claims Procedures    7

5.2

   Satisfaction of Claims    8

Article VI—Miscellaneous

   9

6.1

   Amendment of the Plan    9

6.2

   Termination of the Plan    9

6.3

   No Impairment of Benefits    9

6.4

   Nonalienation    9

6.5

   Tax Withholding    9

6.6

   Not an Employment Contract    9

6.7

   Source of Benefits    9

6.8

   Governing Law    10

 

 

ii



--------------------------------------------------------------------------------

ARTICLE I

 

Definitions

 

1.1   “Accrued Benefit” shall mean an amount payable annually to a Participant
pursuant to Section 3.1.

 

1.2   “Base Salary” shall mean the Participant’s annual rate of base pay,
without regard to bonuses or any other amount reported as compensation income.

 

1.3   “Cause” means the occurrence of one of the following:

 

  (a)   Commission by the Participant of a fraud against the Company,

 

  (b)   Conviction of the Participant for aiding or abetting a crime,

 

  (c)   Commission by the Participant of a felony, or of a fraud or a crime
involving moral turpitude, or of a business crime,

 

  (d)   Possession or use by the Participant of illegal drugs or prohibited
substances,

 

  (e)   Excessive drinking, by the Participant, of alcoholic beverages which
impairs the Participant’s ability to perform his duties, or the Participant’s
appearance during hours of employment of being under the influence of drugs,
substances or alcohol, or

 

  (f)   Gross negligence by the Participant, which has a material adverse effect
on the Company, or its reputation.

 

1.4   “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.5   “Company” shall mean Tommy Hilfiger U.S.A., Inc., a Delaware Corporation,
and its successors and assigns.

 

 

-1-



--------------------------------------------------------------------------------

1.6   “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

1.7   “Final Average Base Salary” shall mean the average of a Participant’s Base
Salary for the Participant’s last three full calendar years of employment with
the Company. In the case of a Participant who has completed less than three full
calendar years of employment with the Company, the Base Salary shall be averaged
over the actual full calendar years of the Participant’s employment with the
Company.

 

1.8   “Participant” shall mean an individual who is eligible to participate
pursuant to Article II.

 

1.9   “Plan” shall mean the Tommy Hilfiger U.S.A., Inc. Supplemental Executive
Retirement Plan.

 

1.10   “Plan Administrator” shall mean the Company. As Plan Administrator, the
Company has delegated responsibility for the day-to-day administration of the
Plan to a committee consisting of the Chief Executive Officer, Chief Operating
Officer, Chief Financial Officer and Executive Vice President of Human Resources
and Administrative Services.

 

1.11   “ Retirement Age” shall mean age 65.

 

1.12   “Years of Service” shall mean a Participant’s full calendar years of
service with the Company after March 27, 1989. For purposes of determining Years
of Service, a Participant who begins working on or before June 30 in the year of
employment shall receive a full Year of Service for the calendar year in which
the Participant was hired. A Participant beginning employment on or after July 1
in a calendar year shall commence accruing Years of Service on the following
January 1, if the Participant is still employed on that date. In no event will a
Participant receive credit for a Year of Service if he or she is not actively
employed on December 31st of that calendar year.

 

-2-



--------------------------------------------------------------------------------

ARTICLE II

 

Participation

 

2.1   Eligibility

 

Participation in the Plan shall be limited to any persons specifically
designated by the Chief Executive Officer to be Participants in this Plan,
provided that participation shall be limited to a select group of management or
highly compensated employees. Notwithstanding the foregoing, a Participant whose
employment is terminated for Cause shall be removed from the Plan and
immediately shall forfeit all rights and entitlements under the Plan.

 

2.2   No Retention Rights

 

Nothing contained in the Plan shall be deemed to give any Participant or
employee the right to be retained in the service of the Company or to interfere
with the right of the Company to discharge any Participant or employee at any
time, regardless of the effect which such discharge shall have upon him or her
as a Participant in the Plan.

 

 

-3-



--------------------------------------------------------------------------------

ARTICLE III

 

Benefits Payment

 

3.1   Benefits

 

A Participant’s vested Accrued Benefit shall be an annual amount equal to 2% of
the Participant’s Final Average Base Salary multiplied by the Participant’s
Years of Service. For purposes of this Section 3.1, Years of Service shall be
limited to a maximum of 25 years. The form of payment shall be an annuity for
the Participant’s life.

 

3.2   Contributions

 

Contributions sufficient to pay the benefits shall be made by the Company.

 

3.3   Vesting

 

A Participant shall become vested in his Accrued Benefit upon the first to occur
of the following events:

 

  (a)   The Participant’s completion of 10 Years of Service

 

  (b)   The Participant’s attainment of age 40 and completion of five Years of
Service, or

 

  (c)   The Participant’s attainment of age 65.

 

Notwithstanding the foregoing, a Participant who is terminated for reasons of
Cause, as determined by the Plan Administrator, shall forfeit all rights to
benefits (whether or not vested). In addition, notwithstanding the foregoing, a
Participant may be required, in the sole discretion of the Plan Administrator or
its delegate, to execute a receipt and release of claims as a condition of
receiving benefits under this Plan.

 

3.4   Benefit Commencement

 

A Participant’s benefit shall commence on:

 

  (a)   The first day of the first month beginning after the Participant’s
attainment of Retirement Age, or

 

-4-



--------------------------------------------------------------------------------

  (b)   The election of benefit commencement by a Participant with a vested
Accrued Benefit who has attained the age of 55.

 

Such benefit shall commence on the first day of the month following the
Participant’s election and shall be reduced by 5% per year for each year such
benefit is paid before the Participant’s attainment of age 65.

 

3.5   General Provisions

 

  (a)   The Company shall make no provision for the funding of any benefits
payable hereunder that (i) would cause the Plan to be a funded plan for purposes
of section 404(a)(5) of the Code, or Title I of ERISA, or (ii) would cause the
Plan to be other than an “unfunded and unsecured promise to pay money or other
property in the future” under Treasury Regulations Section 1.83-3(e); and shall
have no obligation to make any arrangement for the accumulation of funds to pay
any amounts under this Plan.

 

  (b)   In the event that the Company shall decide to establish an advance
accrual reserve on its books against the future expense of benefit payments,
such reserve shall not under any circumstances be deemed to be an asset of this
Plan but, at all times, shall remain a part of the general assets of the
Company, subject to claims of the Company’s creditors.

 

  (c)   A person entitled to any amount under this Plan shall be a general
unsecured creditor of the Company with respect to such amount.

 

-5-



--------------------------------------------------------------------------------

ARTICLE IV

 

Administration

 

4.1   Named Fiduciary and Plan Administrator

 

The Company shall be the “named fiduciary” and the “administrator” of the Plan
within the meaning of ERISA.

 

4.2   General Administration

 

The Plan Administrator, or its delegate, shall be vested with the general
administration of the Plan, and shall have the exclusive and discretionary right
to interpret, and make determinations under, the Plan. The interpretations,
determinations, actions and records of the Plan Administrator, or its delegate,
shall be conclusive and binding upon the Company and all persons having or
claiming to have any right or interest in or under the Plan, unless found by a
court of competent jurisdiction to be arbitrary and capricious.

 

The authority, duties, and responsibilities of the Plan Administrator, or its
delegate, shall be those that are considered necessary or appropriate for the
proper and efficient operation of the Plan and, including, without limitation,
(i) the interpretation of the Plan, and (ii) the approval, payment and review of
claims. The Plan Administrator, or its delegate, may adopt such procedures as it
may determine for the administration of the Plan, the conduct of meetings, the
delegation of authority and the establishment of rules and regulations for the
fulfillment of its duties.

 

4.3   Participation by Employees of Acquired Employer

 

If, as a result of an acquisition or other corporate transaction, an individual
becomes an employee of the Company, or subsidiary or affiliated company, the
Company may authorize such employee to participate in this Plan under such terms
and conditions as the Company may determine.

 

-6-



--------------------------------------------------------------------------------

ARTICLE V

 

Claims Procedure

 

5.1   Claims Procedures

 

If any Participant files a claim for benefits under this Plan and payment of the
benefits is wholly or partially denied, the Plan Administrator, or its delegate,
shall, within ninety (90) days after the date the claim for benefits was filed
(except that in special circumstances the Plan Administrator, or its delegate,
may take an additional ninety (90) days to consider its decision, in which case
the Participant will be notified of the extension), provide notice in writing to
such Participant, as the case may be, setting forth the specific reason or
reasons for denying payment of the benefits stated in a manner calculated to be
understood by that individual. The notice shall also make specific reference to
the pertinent Plan provision or provisions upon which the denial is based, and
shall describe any additional material or information necessary for the claim to
be reconsidered along with an explanation of why such material or information is
necessary. This notice will also include a statement that the person whose claim
has been denied has a right within sixty-one (61) days after written
notification of claim denial to request a hearing before the Plan Administrator,
or its delegate, for the purpose of carrying out a full and fair review of the
claim denial, and a statement of the person’s right to bring a civil action
under Section 502(a) of the Act if the claim is denied following review on
appeal.

 

If a hearing is requested by the person whose claim was denied, the Plan
Administrator, or its delegate, will decide the issue after such hearing on the
basis of the merits of the case. The decision of the Plan Administrator, or its
delegate, shall be in writing and shall be rendered no later than sixty (60)
days after the request for hearing. However, if the Plan Administrator, or its
delegate, finds it necessary to extend this period due to special circumstances
and so notifies the person in writing, the decision shall be rendered as soon as
practicable, but in no event later than one hundred twenty (120) days after the
person’s request for review. This decision shall also include specific reasons
for a denial, specific references to the Plan, a statement that the person is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the claim,
and a statement of the person’s right to bring an action under Section 502(a) of
the Act.

 

-7-



--------------------------------------------------------------------------------

5.2   Satisfaction of Claims

 

The payment of the benefits due under the Plan to a Participant shall discharge
the Company’s obligations under the Plan, and the Participant shall have no
further rights under the Plan upon receipt by the Participant of all benefits.
The Plan Administrator, or its delegate, as a condition to making any payment,
may require the Participant to execute a receipt and release therefor in such
form as shall be determined by the Plan Administrator, or its delegate.

 

-8-



--------------------------------------------------------------------------------

ARTICLE VI

 

Miscellaneous

 

6.1   Amendment of the Plan

 

Subject to the provisions of Section 6.3, the Plan may be wholly or partially
amended or otherwise modified at any time by the Company.

 

6.2   Termination of the Plan

 

Subject to the provisions of Section 6.3, the Plan may be terminated at any time
by the Company.

 

6.3   No Impairment of Benefits

 

Notwithstanding the provisions of Sections 6.1 and 6.2, no amendment to, or
termination of, the Plan shall impair any rights to a Participant’s vested
Accrued Benefit.

 

6.4   Nonalienation

 

Except insofar as this provision may be contrary to applicable law, no sale,
transfer, alienation, assignment, pledge, collateralization or attachment of any
benefits under this Plan shall be valid or recognized by the Plan Administrator,
or its delegate.

 

6.5   Tax Withholding

 

Any benefits deferred or payable under this Plan shall be subject to any
applicable payroll or other taxes required to be withheld by law.

 

6.6   Not an Employment Contract

 

This Plan does not contribute a contract of employment between the Participant
and the Company, and participation in the Plan does not affect the nature of the
employment relationship.

 

6.7   Source of Benefits

 

Participants have the status of general unsecured creditors of the Company and
the Plan constitutes a mere promise by the Company to make benefit payments in
the future from its general assets. Nothing contained in this Plan, and no
actions taken pursuant to its provisions, shall create, or be construed to
create, a trust of any kind between the

 

-9-



--------------------------------------------------------------------------------

Company and any Participant, or an obligation to set aside or earmark any monies
or other assets specifically for payments under this Plan.

 

6.8   Governing Law

 

This Plan shall be governed by and construed in accordance with the laws of the
State of New York, except to the extent preempted by ERISA, without reference to
principles of conflict of laws, and subject to the sole jurisdiction of the
courts thereof.

 

 

/s/—Joel Horowitz                                                             

Chief Executive Officer

 

 

Date: 12/17/02                                              Witness: /s/—Howard
Shapiro                                                     

 

-10-



--------------------------------------------------------------------------------

AMENDMENT NO.1

TO THE

TOMMY HILFIGER U.S.A., INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(AS AMENDED AND RESTATED AS OF JANUARY 1, 2003)

 

WHEREAS, Tommy Hilfiger U.S.A., Inc. (the “Company”) maintains the Tommy
Hilfiger U.S.A., Inc. Supplemental Executive Retirement Plan (the “SERP”) for
the benefit of a select group of management or highly compensated employees; and

 

WHEREAS, the Company desires to amend the SERP to revise the definition of
“cause” as that term is used in SERP.

 

NOW THEREFORE, effective as of the date hereof, the SERP is hereby amended as
follows:

 

Section 1.3 of the SERP is amended to read as follows:

 

“ ‘Cause’ means the conviction of the Participant for, or admission by the
Participant to the Company of participation in or commission of, any of the
following acts:

 

(a) a felony,

 

(b) any crime involving moral turpitude,

 

(c) a business crime or fraud against the Company which such crime or fraud has
a material adverse effect on the Company, or

 

(d) the act of aiding or abetting a crime referred to above.

 

In addition, ‘cause’ includes the participation in or commission of any act by
Participant which has a material effect on the Company, or its reputation.

 

Executed this 30th day of January, 2003.

 

TOMMY HILFIGER U.S.A., INC.

 

/S/    JOEL HOROWITZ                                

Joel Horowitz

Chief Executive Officer

 